

EXECUTION COPY
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


dated as of August 31, 2006


among


NGP CAPITAL RESOURCES COMPANY
as Borrower
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
SUNTRUST BANK
as Administrative Agent



--------------------------------------------------------------------------------



SUNTRUST CAPITAL MARKETS, INC.
as Arranger and Book Manager


--------------------------------------------------------------------------------



TABLE OF CONTENTS



       
Page
ARTICLE I
 DEFINITIONS; CONSTRUCTION  
1
         
Section 1.1.
 
Definitions
 
1
Section 1.2.
 
Classifications of Loans and Borrowings
 
20
Section 1.3.
 
Accounting Terms and Determination
 
20
Section 1.4.
 
Terms Generally
 
21
         
ARTICLE II
 AMOUNT AND TERMS OF THE COMMITMENTS  
21
         
Section 2.1.
 
General Description of Facilities
 
21
Section 2.2.
 
Senior Revolving Loans
 
21
Section 2.3.
 
[INTENTIONALLY OMITTED]
 
22
Section 2.4.
 
Procedure for Borrowings
 
22
Section 2.5.
 
Funding of Borrowings
 
22
Section 2.6.
 
Interest Elections
 
23
Section 2.7.
 
Optional Reduction and Termination of Commitments
 
24
Section 2.8.
 
Repayment of Loans
 
24
Section 2.9.
 
Evidence of Indebtedness
 
24
Section 2.10.
 
Prepayments
 
25
Section 2.11.
 
Interest on Loans
 
26
Section 2.12.
 
Fees
 
26
Section 2.13.
 
Computation of Interest and Fees
 
27
Section 2.14.
 
Inability to Determine Interest Rates
 
27
Section 2.15.
 
Illegality
 
28
Section 2.16.
 
Increased Costs
 
28
Section 2.17.
 
Funding Indemnity
 
29
Section 2.18.
 
Taxes
 
30
Section 2.19.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
31
Section 2.20.
 
Letters of Credit
 
33
Section 2.21.
 
Increase of Commitments; Additional Lenders
 
37
Section 2.22.
 
Mitigation of Obligations
 
38
Section 2.23.
 
Replacement of Lenders
 
39
         
ARTICLE III
 CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT  
39
         
Section 3.1.
 
Conditions To Effectiveness
 
39
Section 3.2.
 
Each Credit Event
 
41
Section 3.3.
 
Delivery of Documents
 
42
         
ARTICLE IV
 REPRESENTATIONS AND WARRANTIES  
42
         
Section 4.1.
 
Existence; Power
 
42
Section 4.2.
 
Organizational Power; Authorization
 
42
Section 4.3.
 
Governmental Approvals; No Conflicts
 
42
Section 4.4.
 
Financial Statements
 
43
Section 4.5.
 
Litigation and Environmental Matters
 
43
Section 4.6.
 
Compliance with Laws and Agreements
 
43
Section 4.7.
 
Investment Company Act, Etc.
 
43
Section 4.8.
 
Taxes
 
44
Section 4.9.
 
Margin Regulations
 
44

 

--------------------------------------------------------------------------------


 
Section 4.10.
 
ERISA
 
44
Section 4.11.
 
Ownership of Property
 
44
Section 4.12.
 
Disclosure
 
45
Section 4.13.
 
Labor Relations
 
45
Section 4.14.
 
Subsidiaries
 
45
Section 4.15.
 
Insolvency
 
45
Section 4.16.
 
OFAC
 
46
Section 4.17.
 
Patriot Act
 
46
         
ARTICLE V
 AFFIRMATIVE COVENANTS  
46
         
Section 5.1.
 
Financial Statements and Other Information
 
46
Section 5.2.
 
Notices of Material Events
 
48
Section 5.3.
 
Existence; Conduct of Business
 
48
Section 5.4.
 
Compliance with Laws, Etc.
 
49
Section 5.5.
 
Payment of Obligations
 
49
Section 5.6.
 
Books and Records
 
49
Section 5.7.
 
Visitation, Inspection, Etc.
 
49
Section 5.8.
 
Maintenance of Properties; Insurance
 
49
Section 5.9.
 
Use of Proceeds and Letters of Credit
 
50
Section 5.10.
 
Maintenance of RIC Status and Business Development Company
 
50
Section 5.11.
 
Additional Subsidiaries; Additional Collateral
 
50
Section 5.12.
 
Compliance with Underwriting Policies
 
50
         
ARTICLE VI
 FINANCIAL COVENANTS  
51
         
Section 6.1.
 
Minimum Asset Coverage Ratio
 
51
Section 6.2.
 
Minimum Adjusted Asset Coverage Ratio
 
51
Section 6.3.
 
Interest Coverage Ratio
 
51
         
ARTICLE VII
 NEGATIVE COVENANTS  
51
         
Section 7.1.
 
Indebtedness and Preferred Equity.
 
51
Section 7.2.
 
Negative Pledge
 
52
Section 7.3.
 
Fundamental Changes
 
53
Section 7.4.
 
Restricted Payments
 
53
Section 7.5.
 
Sale of Assets
 
54
Section 7.6.
 
Transactions with Affiliates
 
54
Section 7.7.
 
Restrictive Agreements
 
54
Section 7.8.
 
Sale and Leaseback Transactions
 
55
Section 7.9.
 
Hedging Transactions
 
55
Section 7.10.
 
Accounting Changes
 
55
Section 7.11.
 
Amendment to Material Documents
 
56
Section 7.12.
 
Loans, Etc
 
56
         
ARTICLE VIII
 EVENTS OF DEFAULT  
56
         
Section 8.1.
 
Events of Default
 
56
         
ARTICLE IX
 THE ADMINISTRATIVE AGENT  
59
         
Section 9.1.
 
Appointment of Administrative Agent
 
59
Section 9.2.
 
Nature of Duties of Administrative Agent
 
59
Section 9.3.
 
Lack of Reliance on the Administrative Agent
 
60
Section 9.4.
 
Certain Rights of the Administrative Agent
 
60

 
ii

--------------------------------------------------------------------------------


 
Section 9.5.
 
Reliance by Administrative Agent
 
60
Section 9.6.
 
The Administrative Agent in its Individual Capacity
 
61
Section 9.7.
 
Successor Administrative Agent
 
61
Section 9.8.
 
Authorization to Execute other Loan Documents
 
61
Section 9.9.
 
Documentation Agent; Syndication Agent
 
62
         
ARTICLE X
 MISCELLANEOUS  
62
         
Section 10.1.
 
Notices
 
62
Section 10.2.
 
Waiver; Amendments
 
63
Section 10.3.
 
Expenses; Indemnification
 
64
Section 10.4.
 
Successors and Assigns
 
66
Section 10.5.
 
Governing Law; Jurisdiction; Consent to Service of Process
 
69
Section 10.6.
 
WAIVER OF JURY TRIAL
 
70
Section 10.7.
 
Right of Setoff
 
70
Section 10.8.
 
Counterparts; Integration
 
71
Section 10.9.
 
Survival
 
71
Section 10.10.
 
Severability
 
71
Section 10.11.
 
Confidentiality
 
71
Section 10.12.
 
Interest Rate Limitation
 
72
Section 10.13.
 
Waiver of Effect of Corporate Seal
 
72
Section 10.14.
 
Patriot Act
 
72
Section 10.15.
 
NO ORAL AGREEMENTS, WAIVER, EFFECT OF AMENDMENT AND RESTATEMENT
 
72

 
iii

--------------------------------------------------------------------------------


 
Schedules
       
Schedule I
 
-
 
Applicable Margin and Applicable Percentage
Schedule II
 
-
 
Commitment Amounts
Schedule 4.5
 
-
 
Environmental Matters
Schedule 4.14
 
-
 
Subsidiaries
Schedule 7.1
 
-
 
Outstanding Indebtedness
Schedule 7.2
 
-
 
Existing Liens

 
iv

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of August 31, 2006, by and among NGP CAPITAL RESOURCES
COMPANY, a Maryland corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”) and as issuing bank (the “Issuing Bank”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Lenders and Agent are party to that certain Revolving Credit
Agreement dated as of May 17, 2005 (the “Original Credit Agreement”) pursuant to
which the Lenders have extended certain financial accommodations to the
Borrower;
 
WHEREAS, the Borrower has requested that Lenders extend additional revolving
credit facilities to Borrower which in the aggregate together with the financial
accommodations extended under the Original Credit Agreement shall consist of a
$80,000,000 senior secured revolving credit facility with a $10,000,000 letter
of credit subfacility in favor of the Borrower;
 
WHEREAS, the Borrower has entered into that certain Treasury Revolving Credit
Agreement dated as of the date hereof, by and among Borrower, the several banks
and financial institutions from time to time party thereto (the “Treasury
Lenders”) and SunTrust Bank as administrative agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Treasury
Credit Agreement”);
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments as defined herein, are
willing to establish the requested revolving credit facility and the Issuing
Bank is willing to establish the letter of credit subfacility, each in favor of
the Borrower;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Issuing Bank and the Administrative
Agent agree as follows:
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.21.
 
“Additional Lender” shall have the meaning given to such term in Section 2.21.


--------------------------------------------------------------------------------




“Adjusted Asset Coverage Ratio” shall mean, as of any date, the ratio of (i)
Eligible Net Asset Value as of such date to (ii) the sum of (a) Consolidated
Total Debt as of such date plus (b) the Net Mark to Market Exposure of Hedging
Obligations of the Borrower and its Subsidiaries as of such date.


“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administration Agreement” shall mean that certain Administration Agreement,
dated as of November 9, 2004, by and between Borrower and NGP Administration
LLC.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time. On the Closing Date, the Aggregate
Commitment Amount equals $80,000,000.
 
“Aggregate Commitment” shall mean the Senior Revolving Commitment of all Lenders
at any time outstanding.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
 
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the letter of credit fee, as the case may be, a
percentage per annum determined by reference to the applicable Consolidated
Total Debt Percentage from time to time in effect as set forth on Schedule I;
provided, that a change in the Applicable Margin resulting from a change in the
Consolidated Total Debt Percentage shall be effective on the second Business Day
after which the Borrower delivers the financial statements required by Section
5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level IV as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Margin shall be determined as provided above.

2

--------------------------------------------------------------------------------


 
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee, the percentage per annum determined by reference to the
applicable Consolidated Total Debt Percentage from time to time in effect as set
forth on Schedule I; provided, that a change in the Applicable Percentage
resulting from a change in the Consolidated Total Debt Percentage shall be
effective on the second Business Day after which the Borrower is required to
deliver the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1 (c); provided, further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such certificate, the Applicable Percentage shall be at Level IV as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.
 
“Asset Coverage Ratio” shall mean, as of any date, the ratio of (i) Eligible Net
Asset Value as of such date to (ii) Consolidated Total Debt as of such date.
 
“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.
 
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
 
“Borrower” shall have the meaning in the introductory paragraph hereof.
 
3

--------------------------------------------------------------------------------


 
“Borrowing” shall mean a borrowing consisting of Loans of the same Class and
Type, made, converted or continued on the same date and in case of Eurodollar
Loans, as to which a single Interest Period is in effect.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 45% or more of the outstanding shares of the voting stock of the Borrower;
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (x) nominated by
the current board of directors or (y) appointed by directors so nominated; or
(iv) NGP Investment Advisors, LP ceases to retain its advisory duties over the
Borrower in effect on the Closing Date.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.16(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Senior Revolving Loans.
 
4

--------------------------------------------------------------------------------


 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral” shall mean (i) all tangible and intangible property, real and
personal, of any Loan Party that is the subject of a Lien granted pursuant to a
Security Document to the Administrative Agent for the benefit of the Lenders to
secure the whole or any part of the Obligations or any Guarantee thereof, and
shall include, without limitation, all casualty insurance proceeds and
condemnation awards with respect to any of the foregoing.
 
“Commitment” shall mean the Senior Revolving Commitment or any combination
thereof (as the context shall permit or require).
 
“Commitment Termination Date” shall mean the earliest of (i) August 31, 2009,
(ii) the date on which the Aggregate Commitments are terminated pursuant to
Section 2.6 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
 
“Consolidated EBITDA” shall mean, for the Borrower and the Subsidiary Guarantors
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, (A) Consolidated Interest Expense, (B) income tax
expense determined on a consolidated basis in accordance with GAAP, and (C)
depreciation and amortization, determined on a consolidated basis in accordance
with GAAP in each case for such period.
 
“Consolidated Interest Expense” shall mean, for the Borrower and the Subsidiary
Guarantors for any period determined on a consolidated basis in accordance with
GAAP, the sum of (i) total interest expense, including without limitation the
interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions in respect of interest rates during such
period (whether or not actually paid or received during such period).
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and the Subsidiary Guarantors for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any non-cash gains or losses attributable to write-ups or write-downs of assets
and (iii) any equity interest of the Borrower or any Subsidiary Guarantor in the
unremitted earnings of any Person that is not a Subsidiary Guarantor and (iv)
any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary Guarantor or is merged into or consolidated with the Borrower or any
Subsidiary Guarantor on the date that such Person’s assets are acquired by the
Borrower or any Subsidiary Guarantor.

5

--------------------------------------------------------------------------------


 
“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness (other than Indebtedness of the type described in subsection (xi)
of the definition of Indebtedness) of the Borrower and its Subsidiaries measured
on a consolidated basis as of such date; provided, that, “Consolidated Total
Debt” shall not include (i) Indebtedness of any Special Purpose Subsidiary or
any Foreclosed Subsidiary incurred from time to time so long as such
Indebtedness is non-recourse to the Loan Parties nor (ii) Indebtedness under the
Treasury Revolving Credit Facility.
 
“Consolidated Total Debt Percentage” shall mean, as of any date of
determination, the ratio, expressed as a percentage, of (i) Consolidated Total
Debt to (ii) Net Asset Value.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Control Agreement” shall mean each Control Agreement by and among the Borrower,
the Administrative Agent and the depository bank at which the account subject to
such agreement is held, as amended, restated, supplemented or otherwise modified
from time to time.
 
“Credit Exposure” shall mean, for any Lender, the sum of (i) the outstanding
principal amount of such Lender’s Loans and (ii) the LC Exposure.
 
“Custodial Agency Agreement” shall mean that certain Custodial Agency Agreement,
dated as of Original Closing Date, by and among the Borrower, the Administrative
Agent and Wells Fargo Bank, National Association, as custodian for the Borrower,
as amended, restated, supplemented or otherwise modified from time to time.
 
“Deeds of Trust” shall mean any deeds of trust, leasehold deeds of trust,
mortgages, leasehold mortgages, deeds to secure debt, leasehold deeds to secure
debt or other real estate security documents delivered by any Loan Party to
Administrative Agent from time to time, all in form and substance satisfactory
to Administrative Agent, as amended, restated, modified or otherwise
supplemented from time to time.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.11(b).
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed). If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b)(i) of Section 10.4), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

6

--------------------------------------------------------------------------------


 
“Eligible Net Asset Value” shall mean Net Asset Value, including fair market
value of Unencumbered Overriding Royalty Interests to the extent that the fair
market value of all Unencumbered Overriding Royalty Interests does not exceed in
the aggregate five percent (5%) of Net Asset Value but excluding (i) all warrant
positions, (ii) any assets of a subsidiary that is not a Guarantor and any
assets of the Borrower and its subsidiaries not pledged to the Administrative
Agent on terms and conditions satisfactory to Administrative Agent, (iii) the
fair market value of all other Unencumbered Overriding Royalty Interests to the
extent not expressly included as provided for above, (v) any Treasury Revolving
Credit Facility Collateral, and (vi) such other assets that are not otherwise
satisfactory to the Administrative Agent in its reasonable discretion.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall  mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

7

--------------------------------------------------------------------------------


 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in Article VIII.
 
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (i) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (iii) in the case
of a Foreign Lender, any withholding tax that (x) is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section 2.18(e).
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

8

--------------------------------------------------------------------------------


 
“Fee Letter” shall mean that certain fee letter, dated as of May 26, 2006,
executed by the Administrative Agent and accepted by Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.


“Fiscal Year” shall mean any fiscal year of the Borrower.


“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Stock of such Person, through a
bankruptcy, foreclosure or similar proceedings, with the intent to sell or
transfer all of the Capital Stock of such Person; provided, that, in the event
that the Borrower or such Subsidiary of the Borrower is unable to sell all of
the Capital Stock of such Person within 180 days after the Borrower or such
Subsidiary of the Borrower acquires the Capital Stock of such Person, such
Person shall no longer be considered a “Foreclosed Subsidiary” for purposes of
this Agreement.


“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

9

--------------------------------------------------------------------------------


 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than accounts payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) Net Mark to Market Exposure on all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

10

--------------------------------------------------------------------------------


 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the date hereof, by and among the Borrower, the Lenders, the Issuing Bank,
the Administrative Agent and the Treasury Lenders and administrative agent under
the Treasury Credit Agreement.
 
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA (excluding revenue from the Treasury Revolving Credit
Facility Collateral) to (ii) Consolidated Interest Expense (excluding
Consolidated Interest Expense from the Treasury Revolving Loans) in each case
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date.
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three, six, or to the extent available to each Lender, twelve
months; provided, that: 
 
(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
 
(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
 
(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
 
(iv) no Interest Period may extend beyond the Commitment Termination Date.
 
“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.20.
 
“Investment Advisory Agreement” shall mean that certain Investment Advisory
Agreement, dated as of November 9, 2004, by and between Borrower and NGP
Investment Advisors, LP.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended and in effect from time to time.
 
“LC Commitment” shall mean that portion of the Senior Revolving Commitment that
may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $10,000,000.
 
11

--------------------------------------------------------------------------------


 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, each Additional Lender
that joins this Agreement pursuant to Section 2.21.
 
“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.20 by the Issuing Bank for the account of the Borrower pursuant to the LC
Commitment.
 
“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. (New York time) for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Eurodollar Loan of the
Administrative Agent.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loans” shall mean all Original Loans and all Senior Revolving Loans in the
aggregate or any of them, as the context shall require.
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the Guarantee Agreements, the Security Documents, the LC Documents, all Notices
of Borrowing, all Notices of Conversion/Continuation, the Intercreditor
Agreement and any and all other instruments, agreements, documents, certificates
and writings executed in connection with any of the foregoing.
 
12

--------------------------------------------------------------------------------


 
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower or of the Borrower, its Subsidiaries taken as a whole, (ii) the
ability of the Borrower or the Loan Parties, taken as a whole, to perform any of
their respective obligations under the Loan Documents, (iii) the rights and
remedies of the Administrative Agent, the Issuing Bank and the Lenders under any
of the Loan Documents or (iv) the legality, validity or enforceability of any of
the Loan Documents.
 
“Material Event of Default” shall mean any Event of Default arising under
Sections 8.1(a) or (b), or arising under Section 8.1(d) as a result of the
Borrower failing to observe or perform any covenant or agreement contained in
Articles VI or VII.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$1,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgaged Property” shall have the meaning set forth in Section 5.11(b).
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Asset Value” shall mean, for the Borrower and its Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) the Borrower’s and its Subsidiaries’ net asset value as reported in the most
recent public disclosures filed with the Securities and Exchange Commission
(which shall include all loans and investments of the Borrower in its
Subsidiaries, including those that are not Subsidiary Guarantors), plus (ii) the
net asset value in accordance with GAAP of assets acquired (including loans
made) by the Borrower or its Subsidiaries subsequent to the most recent public
disclosures filed with the Securities and Exchange Commission, to the extent
reported to the Administrative Agent in a certificate of a Responsible Officer,
minus (iii) to the extent reported or required to be reported to the
Administrative Agent in a report of a Responsible Officer under Section 5.1(g),
the net asset value in accordance with GAAP of assets disposed of by the
Borrower or its Subsidiaries (including loans repaid to the Borrower or its
Subsidiaries) subsequent to the most recent public disclosures filed with the
Securities and Exchange Commission.

13

--------------------------------------------------------------------------------


 
“Net Mark to Market Exposure” shall mean, as of any date of determination, the
aggregate amount with respect to all Hedging Obligations of the Borrower and its
Subsidiaries of the excess (if any) of all unrealized losses in respect of all
such Hedging Obligations over all unrealized profits in respect of all Hedging
Transactions of the Borrower and its Subsidiaries. “Unrealized losses” shall
mean as to any Hedging Obligation, the fair market value of the cost to such
Person of replacing the Hedging Transaction giving rise to such Hedging
Obligation as of the date of determination (assuming the Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means as to any
Hedging Transaction, the fair market value of the gain to such Person in respect
of the Hedging Transaction as of the date of determination (assuming such
Hedging Transaction were to be terminated as of that date).
 
“Notes” shall mean, collectively, the Senior Revolving Credit Notes.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).
 
“Notice of Borrowing” shall have the meaning as set forth in Section 2.4.
 
“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender pursuant to or in connection with the
Original Credit Agreement, this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, and all Hedging Obligations owed to
the Administrative Agent, any Lender or any of their Affiliates incurred in
order to limit interest rate or fee fluctuation with respect to the Loans and
Letters of Credit, and all obligations and liabilities incurred in connection
with collecting and enforcing the foregoing, together with all renewals,
extensions, modifications or refinancings thereof.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
“Original Closing Date” shall mean May 17, 2005.

14

--------------------------------------------------------------------------------


 
“Original Loans” shall mean the “Loans” as defined in the Original Credit
Agreement.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.
 
“Permitted Encumbrances” shall mean
 
(v) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
 
(vi) Liens of landlords, carriers, warehousemen, mechanics, materialmen and
similar Liens arising in the ordinary course of business for amounts not yet due
or which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
(vii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(viii) (x) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
(y) contractual, common law or statutory rights of set off against deposits or
other amounts owing any depository institution that do not secure Indebtedness
of any Loan Party, and (z) deposits securing liabilities under insurance
arrangements;
 
(ix) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
15

--------------------------------------------------------------------------------


 
(x) easements, exceptions, reservations, defects and irregularities in title,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and its Subsidiaries taken as a whole; and
 
(xi) Liens arising in the ordinary course of business (i) created by lease
agreements, licenses or similar interests, or by statute or common law to secure
the payments of rental, license amounts or similar amounts or for any other
obligations or acts to be performed thereunder or (ii) on leasehold interests,
licenses or similar interests created by the lessor, licensee or grantor
hereunder in favor of any mortgagee of the leased premises, none of which secure
Indebtedness of any Loan Party;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” shall mean:
 
(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;
 
(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within 270 days from the
date of acquisition thereof;
 
(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
 
(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

16

--------------------------------------------------------------------------------


 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pro Rata Share” shall mean with respect to the Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Credit Exposure), and the
denominator of which shall be the sum of Commitments of all Lenders (or if the
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Credit Exposure).
 
“Register” has the meaning assigned to such term in clause (c) of Section 10.4.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 66 2/3% of
the aggregate outstanding Commitments at such time or if the Lenders have no
Commitments outstanding, then Lenders holding more than 66 2/3% of the aggregate
Credit Exposure.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
 
“Restricted Payment” shall have the meaning set forth in Section 7.4.

17

--------------------------------------------------------------------------------


 
“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw Hill Companies.
 
“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the Closing Date, executed by the Borrower and the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders, as amended, restated, supplemented or otherwise modified from time
to time.
 
“Security Documents” shall mean, collectively, the Security Agreement, any Deeds
of Trust or other Real Estate Documents, any other Control Agreement, the
Perfection Certificate, and all other instruments and agreements now or
hereafter securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture financing statements, stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with the foregoing.
 
“Senior Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Senior Revolving Loans to the Borrower and to
participate in Letters of Credit in an aggregate principal amount not exceeding
the amount set forth with respect to such Lender on Schedule II, or in the case
of a Person becoming a Lender after the Closing Date, the amount of the assigned
“Senior Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, as the same may be increased or
decreased pursuant to terms hereof.
 
“Senior Revolving Commitment Amount” shall mean the aggregate principal amount
of the Senior Revolving Commitments from time to time. On the Closing Date, the
Senior Revolving Commitment Amount equals $80,000,000.
 
“Senior Revolving Commitment Termination Date” shall mean the earliest of (i)
August 31, 2009, (ii) the date on which the Senior Revolving Commitments are
terminated pursuant to Section 2.10 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
 
“Senior Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Senior Revolving Commitment, in substantially the form of Exhibit A.
 
“Senior Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Senior
Revolving Loans and LC Exposure.
 
“Senior Revolving Loan” shall mean a loan made by the Lender to the Borrower
under its Senior Revolving Commitment, which may either be a Base Rate Loan or a
Eurodollar Loan.

18

--------------------------------------------------------------------------------


 
“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
 
“Subsidiary Guarantee Agreement” shall mean any guaranty agreement, in form and
substance satisfactory to the Agent, executed from time to time by any
Subsidiary in favor of the Administrative Agent and the Lenders, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Subsidiary Guarantor” shall mean any Subsidiary of Borrower that executes and
delivers a Subsidiary Guarantee Agreement on the Closing Date or from time to
time pursuant to Section 5.11.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Treasury Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.
 
“Treasury Lenders” shall have the meaning set forth in the recitals to this
Agreement.
 
“Treasury Revolving Commitment” shall mean, with respect to each Treasury
Lender, the obligation of such Treasury Lender to make Treasury Revolving Loans
in an aggregate principal amount not exceeding the amount set forth with respect
to such Lender on Schedule II to the Treasury Credit Agreement, or in the case
of a Person becoming a Treasury Lender after the Closing Date, the amount of the
assigned “Treasury Revolving Commitment” as provided in the assignment and
acceptance executed by such Person as an assignee, as the same may be increased
or decreased pursuant to terms hereof.

19

--------------------------------------------------------------------------------


 
“Treasury Revolving Credit Facility Collateral” shall mean all “Collateral” as
detailed in the Treasury Credit Agreement.
 
“Treasury Revolving Loans” shall have the meaning set forth in the Treasury
Credit Agreement.
 
“Triggering Event” shall mean, as of any date of determination, the event which
shall occur upon the Borrower’s failure to maintain an Asset Coverage Ratio of
at least 2.35:1.00.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate. 
 
“Underwriting Policies” shall mean those investment objectives, policies and
restrictions that are set the Borrower’s 2005 annual report on Form 10K filed
with the Securities and Exchange Commission, subject to other modifications or
supplements as may be adopted by the Borrower from time to time and reflected in
filing with the Securities and Exchange Commission that do not result in a
materially adverse change from those set forth in such 2005 annual report.
 
“Unencumbered Overriding Royalty Interest” shall mean any overriding royalty
interest that is not subject to a recorded Mortgage or Deed of Trust covering
such royalty interest in favor of the Administrative Agent.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class (e.g.
a “Senior Revolving Loan” or “Senior Revolving Borrowing”), by Type (e.g. a
“Eurodollar Loan”, “Base Rate Loan”, “Eurodollar Borrowing” or “Base Rate
Borrowing”) or by Class and Type (e.g. a “Senior Revolving Eurodollar Loan” or
“Senior Revolving Eurodollar Borrowing”).
 
Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

20

--------------------------------------------------------------------------------


 
Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower revolving credit facilities pursuant to which each Lender severally
agrees (to the extent of such Lender’s Commitment) to make additional Loans to
the Borrower in accordance with Section 2.2 and Section 2.3, (ii) the Issuing
Bank agrees to issue additional Letters of Credit in accordance with
Section 2.20, and (iii) each Lender agrees to purchase a participation interest
in the additional Letters of Credit pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Loans and outstanding LC Exposure exceed at any time the Aggregate
Commitment Amount from time to time in effect.
 
Section 2.2. Senior Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Senior Revolving Loans to the
Borrower, ratably in proportion to its Pro Rata Share, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Senior Revolving Credit Exposure
exceeding such Lender’s Senior Revolving Commitment or (b) the sum of the
principal amount of Senior Revolving Loans then outstanding plus the outstanding
LC Exposure to exceed Senior Revolving Commitment Amount. During the
Availability Period, the Borrower shall be entitled to borrow, prepay and
reborrow Senior Revolving Loans in accordance with the terms and conditions of
this Agreement; provided, that the Borrower may not borrow or reborrow should
there exist a Default or Event of Default.

21

--------------------------------------------------------------------------------


 
Section 2.3. [INTENTIONALLY OMITTED]
 
Section 2.4. Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit 2.4 (a “Notice
of Borrowing”) (x) prior to 11:00 a.m. (New York time) on the date of each Base
Rate Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business
Days prior to the requested date of each Eurodollar Borrowing. Each Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Class of such Loan comprising such Borrowing; (iv) the
Type of such Loan comprising such Borrowing and (v) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period). Each Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower
may request. The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $1,000,000 or a larger multiple of $250,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $250,000 or
a larger multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.5 or Section 2.20(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed four. Promptly following the receipt of a Notice of Borrowing
in accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
Section 2.5. Funding of Borrowings.
 
(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m (New York time) for Eurodollar Borrowings and 2:00 p.m. (New York time) for
Base Rate Borrowings to the Administrative Agent at the Payment Office. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.
 
(b) Unless the Administrative Agent shall have been notified by any Lender (i)
for Eurodollar Borrowings, prior to 5:00 p.m. (New York time) one (1) Business
Day prior to the date of such Eurodollar Borrowing in which such Lender is to
participate, and (ii) for Base Rate Borrowings, promptly and in no event later
than 2:00 p.m. (New York time) on the day of such Base Rate Borrowing in which
such Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

22

--------------------------------------------------------------------------------


 
(c) All Borrowings shall be made by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.
 
Section 2.6. Interest Elections.
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.6. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.
 
(b) To make an election pursuant to this Section 2.6, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit
2.6(b) (a “Notice of Conversion/Continuation”) that is to be converted or
continued, as the case may be, (x) prior to 11:00 a.m. (New York time) one (1)
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Continuation/Conversion applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Continuation/Conversion, which shall be
a Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.4.
 
23

--------------------------------------------------------------------------------


 
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.  
 
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
Section 2.7. Optional Reduction and Termination of Commitments.
 
(a) Unless previously terminated, all Commitments shall terminate on the
Commitment Termination Date.
 
(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Commitments in part or
terminate the Commitments in whole; provided, that any partial reduction shall
apply to reduce proportionately and permanently the Commitment of each Lender,
any partial reduction pursuant to this Section 2.7 shall be in an amount of at
least $1,000,000 and any larger multiple of $250,000, and no such reduction
shall be permitted which would reduce the Senior Revolving Commitments to an
amount less than the outstanding Credit Exposures of all Lenders. Any such
reduction in the Senior Revolving Commitments below the LC Commitment shall
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the LC Commitment.
 
Section 2.8. Repayment of Loans. The outstanding principal amount of all Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Commitment Termination Date.
 
Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and the Interest Period
applicable thereto, (iii) the date of each continuation thereof pursuant to
Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

24

--------------------------------------------------------------------------------


 
(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Senior Revolving Note payable to the order
of such Lender.
 
Section 2.10. Prepayments
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 2:00 p.m. (New York time) not less than three (3) Business
Days prior to any such prepayment, or (ii) in the case of any prepayment of any
Base Rate Borrowing, 11:00 a.m. on the same day of such prepayment. Each such
notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.11(c); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.17. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.
 
(b) If at any time the Credit Exposure of all Lenders exceeds the Aggregate
Commitment Amount, as reduced pursuant to Section 2.7 or otherwise, the Borrower
shall immediately repay Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.17. Each prepayment shall be applied ratably to the Base Rate Loans to
the full extent thereof, and then to Eurodollar Loans to the full extent
thereof. If after giving effect to prepayment of all Loans, the Senior Revolving
Credit Exposure of all Lenders exceeds the Senior Revolving Commitment Amount,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to such excess plus any accrued and unpaid fees
thereon to be held as collateral for the LC Exposure. Such account shall be
administered in accordance with Section 2.20(g) hereof.
 
25

--------------------------------------------------------------------------------


 
Section 2.11. Interest on Loans.
 
(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.
 
(b) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Loans), at an all-in rate in
effect for Base Rate Loans, plus an additional 2% per annum.
 
(c) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Commitment Termination Date. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three months or 90 days, respectively, on each day which occurs every
three months or 90 days, as the case may be, after the initial date of such
Interest Period, and on the Commitment Termination Date. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.
 
(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
 
Section 2.12. Fees.
 
(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon by the Borrower and the
Administrative Agent. 
 
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Commitment of such Lender during the Availability Period. For
purposes of computing commitment fees with respect to the Commitments, the
Commitment of each Lender shall be deemed used to the extent of the outstanding
Loans and LC Exposure of such Lender.
 
26

--------------------------------------------------------------------------------


 
(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Commitment Termination Date) and (ii) to the Issuing Bank for its own account
the Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the Default Interest pursuant to Section 2.11(b),
the rate per annum used to calculate the letter of credit fee pursuant to clause
(i) above shall automatically be increased by an additional 2% per annum.
 
(d)  On the Closing Date, the Borrower shall pay to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent.
 
(e) Accrued fees (other than the fees referenced in paragraphs (c) and (d))
shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on September 30, 2006 and on the Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Commitment Termination Date shall be payable on demand.
 
Section 2.13. Computation of Interest and Fees.
 
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.
 
Section 2.14. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
 
27

--------------------------------------------------------------------------------


 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Loans or to continue or convert outstanding Loans
as or into Eurodollar Loans shall be suspended and (ii) all such affected Loans
shall be converted into Base Rate Loans on the last day of the then current
Interest Period applicable thereto unless the Borrower prepays such Loans in
accordance with this Agreement. Unless the Borrower notifies the Administrative
Agent at least one Business Day before the date of any Eurodollar Borrowing for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, then such Borrowing shall be made as a Base Rate Borrowing.
 
Section 2.15. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
 
Section 2.16. Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or 
 
(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

28

--------------------------------------------------------------------------------


 
(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s parent
corporation for any such reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section 2.16 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within 10 days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.16 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.
 
Section 2.17. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.17 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

29

--------------------------------------------------------------------------------


 
Section 2.18. Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under Section 2.18) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

30

--------------------------------------------------------------------------------


 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that Section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
 
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.16, 2.17 or 2.18, or otherwise) prior to
12:00 noon (New York time), on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17 and 2.18 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
 
31

--------------------------------------------------------------------------------


 
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements that would result in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
32

--------------------------------------------------------------------------------


 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to 2.19(d) or (e), 2.18(d) or 10.3(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
Section 2.20. Letters of Credit.
 
(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.20(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Commitment Termination Date; (ii)
each Letter of Credit shall be in a stated amount of at least $250,000; and
(iii) the Borrower may not request any Letter of Credit, if, after giving effect
to such issuance (A) the aggregate LC Exposure would exceed the LC Commitment or
(B) the aggregate Senior Revolving Credit Exposure would exceed the Senior
Revolving Commitments. Upon the issuance of each Letter of Credit each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in such Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. Each issuance of a Letter of
Credit shall be deemed to utilize the Senior Revolving Commitment of each Lender
by an amount equal to the amount of such participation.
 
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall reasonably approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
 
(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.20(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

33

--------------------------------------------------------------------------------


 
(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 2:00 p.m. (New York time) on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Loans, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedents set forth in Section 3.2 hereof shall not
be applicable. The Administrative Agent shall notify the Lenders of such
Borrowing in accordance with Section 2.4, and each Lender shall make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.5. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
 
(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Commitments, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. On the date that such participation is required to be
funded, each Lender shall promptly transfer, in immediately available funds, the
amount of its participation to the Administrative Agent for the account of the
Issuing Bank. Whenever, at any time after the Issuing Bank has received from any
such Lender the funds for its participation in a LC Disbursement, the Issuing
Bank (or the Administrative Agent on its behalf) receives any payment on account
thereof, the Administrative Agent or the Issuing Bank, as the case may be, will
distribute to such Lender its Pro Rata Share of such payment; provided, that if
such payment is required to be returned for any reason to the Borrower or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

34

--------------------------------------------------------------------------------


 
(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraph (d) of this Section 2.20 on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.11(b).
 
(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to 102% of the LC Exposure as of such date plus
any accrued and unpaid fees thereon; provided, that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
 
(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
35

--------------------------------------------------------------------------------


 
(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
 
(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
 
(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
 
(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
 
(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.20,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
(vi) The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

36

--------------------------------------------------------------------------------




(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, performance under
Letters of Credit by the Issuing Bank, its correspondents, and the beneficiaries
thereof will be governed by (i) either (x) the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) or (y) the rules of the “Uniform Customs and Practices for
Documentary Credits” (1993 Revision), International Chamber of Commerce
Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.
 
Section 2.21. Increase of Commitments; Additional Lenders. 
 
(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, the Borrower may, by written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender), propose to increase the Aggregate Senior Revolving Commitments to an
amount not to exceed $175,000,000 (the amount of any such increase, the
“Additional Commitment Amount”). At the election of the Borrower, if specified
in such notice, each Lender shall have the right for a period of 15 Business
Days following receipt of such notice, to elect by written notice to the
Borrower and the Administrative Agent to increase its Senior Revolving
Commitment by a principal amount equal to its Pro Rata Share of the Additional
Commitment Amount. No Lender (or any successor thereto) shall have any
obligation to increase its Senior Revolving Commitment or its other obligations
under this Agreement and the other Loan Documents, and any decision by a Lender
to increase its Senior Revolving Commitment shall be made in its sole discretion
independently from any other Lender.
 
(b) If the Borrower elected to not offer each Lender the right to elect to
increase its Senior Revolving Commitment pursuant to subsection (a) of this
Section 2.21, or if any Lender shall not make such election, the Borrower may
accept from any Lender or Lenders, on a non-pro rata basis, an increase in its
or their Senior Revolving Commitment or may designate another bank or other
financial institution that is not an existing Lender (an “Additional Lender”) to
become a party to this Agreement and make a Senior Revolving Commitment, in each
case if such Lender or Additional Lender at the time agrees to; provided,
however, that any new bank or financial institution must be acceptable to the
Administrative Agent, which acceptance will not be unreasonably withheld or
delayed. The sum of the increases in the Senior Revolving Commitments of the
existing Lenders pursuant to subsection (a), if applicable, or this subsection
(b) plus the Senior Revolving Commitments of the Additional Lenders shall not in
the aggregate exceed the Additional Commitment Amount.
 
37

--------------------------------------------------------------------------------


 
(c) An increase in the aggregate amount of the Senior Revolving Commitments
pursuant to this Section 2.21 shall become effective upon the receipt by the
Administrative Agent of an supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower, by each
Additional Lender and by each other Lender whose Senior Revolving Commitment is
to be increased, setting forth the new Senior Revolving Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof,
together with Senior Revolving Notes evidencing such increase in the Senior
Revolving Commitments, and such evidence of appropriate corporate authorization
on the part of the Borrower with respect to the increase in the Senior Revolving
Commitments and such opinions of counsel for the Borrower with respect to the
increase in the Senior Revolving Commitments as the Administrative Agent may
reasonably request.
 
(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Senior Revolving Commitment Amount shall automatically be increased
by the amount of the Senior Revolving Commitments added through such supplement
or joinder and Schedule II shall automatically be deemed amended to reflect the
Senior Revolving Commitments of all Lenders after giving effect to the addition
of such Senior Revolving Commitments.
 
(e) Upon any increase in the aggregate amount of the Senior Revolving
Commitments pursuant to this Section 2.21 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrower
shall prepay such Loans in their entirety and, to the extent the Borrower elects
to do so and subject to the conditions specified in Article III, the Borrower
shall reborrow Loans from the Lenders in proportion to their respective Senior
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in proportion to their respective
Commitments after giving effect to such increase and (y) effective upon such
increase, the amount of the participations held by each Lender in each Letter of
Credit then outstanding shall be adjusted automatically such that, after giving
effect to such adjustments, the Lenders shall hold participations in each such
Letter of Credit in proportion to their respective Senior Revolving Commitments.
 
Section 2.22.  Mitigation of Obligations. If any Lender requests compensation
under Section 2.16, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.16 or Section 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

38

--------------------------------------------------------------------------------


 
Section 2.23. Replacement of Lenders. If any Lender requests compensation under
Section 2.16, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.18, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.16 or payments required to
be made pursuant to Section 2.18, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1. Conditions To Effectiveness. The obligations of the Lenders to make
Loans and the obligation of the Issuing Bank to issue any Letter of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2).
The Administrative Agent and the Borrower shall execute a notice confirming the
satisfaction of such conditions and the occurrence of the Closing Date.
 
(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Capital Markets, Inc., as
Arranger.
 
(b) The Administrative Agent shall have completed and be satisfied with all due
diligence with respect to the Borrower and its Subsidiaries, including but not
limited to review of the Underwriting Policies, risk management procedures,
accounting policies, systems integrity, compliance, management and
organizational structure, and the loan and investment portfolio of the Borrower
and its Subsidiaries;

39

--------------------------------------------------------------------------------


 
(c)  The Administrative Agent (or its counsel) shall have received the
following:
 
(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
 
(ii) a duly executed Senior Revolving Note payable to each Lender;
 
(iii) duly executed originals of each Control Agreement with respect to all
deposit accounts, securities, securities entitlements, other financial assets
held with any financial institution other than Agent or its affiliates.
 
(iv) the duly executed Amended and Restated Security Agreement and
reafffirmation with respect to the Guaranty Agreement, together with (A) UCC
financing statements and other applicable documents under the laws of the
jurisdictions with respect to the perfection of the Liens granted under the
Security Agreement, as requested by the Administrative Agent in order to perfect
such Liens, duly executed by the Borrower and the Subsidiary Guarantors, (B)
copies of favorable UCC, tax, judgment and fixture lien search reports in all
necessary or appropriate jurisdictions and under all legal and trade names of
the Borrower and the Subsidiary Guarantors requested by the Lenders, indicating
that there are no prior Liens on any of the Collateral other than Permitted
Encumbrances, and (C) a Perfection Certificate duly completed and executed by
the Borrower;
 
(v)a certificate of the Secretary or Assistant Secretary of each Loan Party in a
form satisfactory to the Administrative Agent, attaching and certifying copies
of its bylaws and of the resolutions of its boards of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
 
(vi)certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
 
(vii) a favorable written opinion of Thompson & Knight LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
 
(viii) a certificate in the form of Exhibit 3.1(c)(viii), dated the Closing Date
and signed by a Responsible Officer, certifying that (x) no Default or Event of
Default exists, (y) all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;

40

--------------------------------------------------------------------------------


 
(ix) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, if any,
in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders, if any, shall be in full force and effect and all applicable waiting
periods shall have expired and no investigation or inquiry by any governmental
authority regarding the Loan Documents or any transaction being financed with
the proceeds thereof shall be ongoing;
 
(x) certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering any of the tangible insurable Collateral maintained by
the Loan Parties, in each case naming the Administrative Agent as additional
insured;
 
(xi) a certificate, dated the Closing Date and signed by the chief financial
officer of each Loan Party, confirming the solvency of each Loan Party before
and after giving effect to all transactions contemplated by the Loan Documents,
together with the Projections;
 
(xii) copies of the audited consolidated financial statements for the Borrower
and its subsidiaries for the Fiscal Year ending December 31, 2005;
 
(xiii) certified copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness and all other material agreements, documents
and instruments to which any Loan Party or any of its assets are bound, to the
extent requested by the Administrative Agent;
 
(xiv) duly executed Intercreditor Agreement; and
 
(xv) duly executed copy of the Treasury Credit Agreement and the documents
executed in connection therewith.
 
Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions, at the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable:
 
(a) no Default or Event of Default shall exist;
 
(b) all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, extension or renewal
of such Letter of Credit, in each case before and after giving effect thereto;
 
41

--------------------------------------------------------------------------------


 
(c) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had a Material Adverse
Effect; and
 
(d) after giving effect to each Senior Revolving Borrowing, the Asset Coverage
Ratio is at least 2.40:1.00.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.
 
Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (other
than any Foreclosed Subsidiary) (i) is duly organized, validly existing and in
good standing as a corporation, partnership or limited liability company under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect. 
 
Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower,
and constitutes, and each other Loan Document to which any Loan Party is a
party, when executed and delivered by such Loan Party, will constitute, valid
and binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 
Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.

42

--------------------------------------------------------------------------------


 
Section 4.4. Financial Statements. The Borrower has furnished to each Lender the
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2005 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
PricewaterhouseCoopers LLP. Such financial statements fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to above. Since
December 31, 2005, there have been no changes with respect to the Borrower and
its Subsidiaries which have had, singly or in the aggregate, a Material Adverse
Effect.
 
Section 4.5. Litigation and Environmental Matters.
 
(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
 
(b) Except for the matters set forth on Schedule 4.5, neither the Borrower nor
any of its Subsidiary Guarantors (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary Guarantor is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act, (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended or
(c) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith, except that the
Borrower has elected to be a “business development company” as defined in
Section 2(a)(46) of the Investment Company Act and is subject to regulation as
such under the Investment Company Act including Section 18, as modified by
Section 61, of the Investment Company Act.

43

--------------------------------------------------------------------------------


 
Section 4.8. Taxes. The Borrower and its Subsidiaries (other than Foreclosed
Subsidiaries) and each other Person for whose taxes the Borrower or any
Subsidiary could become liable have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.
 
Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for any purpose that
violates the provisions of Regulation U of the Board of Governors of the Federal
Reserve System, and following the application of the proceeds from each Loan,
not more than 25% of the value of the assets, either of the Borrower only or of
the Borrower and its Subsidiaries on a consolidated basis, will be “margin
stock”. Neither the Borrower nor its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock.”
 
Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
 
Section 4.11. Ownership of Property.
 
(a) Each of the Borrower and its Subsidiary Guarantors has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
Guarantor after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are material to
the business or operations of the Borrower and its Subsidiary Guarantors are
valid and subsisting and are in full force.

44

--------------------------------------------------------------------------------


 
(b) Each of the Borrower and its Subsidiary Guarantors owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiary Guarantors does not infringe
in any material respect on the rights of any other Person.
 
(c) The properties of the Borrower and its Subsidiary Guarantors are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary Guarantor operates.
 
Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), nor any financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.
 
Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiary
Guarantors, or, to the Borrower’s knowledge, threatened against or affecting the
Borrower or any of its Subsidiary Guarantors, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiary Guarantors, or to the Borrower’s knowledge, threatened against any of
them before any Governmental Authority. All payments due from the Borrower or
any of its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
Section 4.14.  Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Guarantor, in each case as of the Closing Date.
 
Section 4.15.  Insolvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Subsidiary Guarantors will be “insolvent,” within the meaning
of such term as defined in § 101 of Title 11 of the United States Code, as
amended from time to time, or be unable to pay its debts generally as such debts
become due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.
 
45

--------------------------------------------------------------------------------


 
Section 4.16.   OFAC. No Loan Party (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
Section 4.17.  Patriot Act. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE V

 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent:
 
(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or similar qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards; provided, that to the
extent that any Special Purpose Subsidiary or Foreclosed Subsidiary that is
treated as a consolidated entity and reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries, concurrently with the delivery of the
financial statements referred to in this paragraph (a), the Borrower shall
provide to the Administrative Agent a balance sheet for each such Special
Purpose Subsidiary and such Foreclosed Subsidiary as of the end of such Fiscal
Year and the related statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of such Special Purpose Subsidiary and
such Foreclosed Subsidiary for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year;

46

--------------------------------------------------------------------------------


 
(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year, all certified by the chief financial officer or
treasurer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that to the
extent that any Special Purpose Subsidiary or any Foreclosed Subsidiary that is
treated as a consolidated entity and reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries, concurrently with the delivery of the
financial statements referred to in this paragraph (b), the Borrower shall
provide to the Administrative Agent a balance sheet for each such Special
Purpose Subsidiary and such Foreclosed Subsidiary as of the end of such Fiscal
Quarter and the related statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of such Special Purpose Subsidiary
and such Foreclosed Subsidiary for such Fiscal Quarter, setting forth in each
case in comparative form the figures for the previous Fiscal Quarter;
 
(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
financial officer of the Borrower;
 
(d) on or before August 15 of each year for the Fiscal Quarter ended June 30 of
such year beginning with the Fiscal Quarter ended June 30, 2007, upon the
request of Agent, a valuation report of the Borrower’s and its Subsidiaries’
loan and securities portfolio, conducted by E3 Consulting or such other third
party appraiser reasonably acceptable to Administrative Agent and the Required
Lenders (such consent not to be unreasonably withheld or delayed) and
demonstrating compliance with the Asset Coverage Ratio covenant set forth in
Section 6.1;
 
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

47

--------------------------------------------------------------------------------


 
(f) promptly following any reasonable request therefor, such other information
regarding the results of operations, business affairs, financial condition and
loan and securities portfolio of the Borrower or any Subsidiary as the
Administrative Agent or any Lender may reasonably request; and
 
(g) a report of a Responsible Officer of the Net Asset Value of assets disposed
of by the Borrower or its Subsidiaries (including loans repaid to the Borrower
or its Subsidiaries) subsequent to the most recent public disclosures filed with
the Securities and Exchange Commission, promptly following such disposition to
the extent that the Net Asset Value of such assets (to the extent not previously
reported) exceeds $10,000,000.
 
Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent written notice of the following promptly after a
Responsible Officer has knowledge thereof:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
 
(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
 
(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;
 
(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, respect of any Material Indebtedness of the Borrower or any
of its Subsidiaries; and
 
(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and will continue to engage in the same business as
presently conducted or such other businesses that are reasonably related
thereto; provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

48

--------------------------------------------------------------------------------


 
Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries (other than Foreclosed Subsidiaries) to, pay and discharge at
or before maturity, all of its material obligations and liabilities (including
without limitation all tax liabilities and claims that could result in a
statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and (b) the Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP.
 
Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.
 
Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent,
or any Lender, to visit and inspect its properties, to conduct audits of the
Collateral, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if a Default or an Event of Default has occurred and is continuing, no
prior notice shall be required. All reasonable expenses incurred by the
Administrative Agent and, at any time after the occurrence and during the
continuance of a Default or an Event of Default, any Lenders in connection with
any such visit, inspection, audit, examination and discussions shall be borne by
the Borrower. 
 
Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where a failure to maintain such property could
not reasonably be expected to result in a Material Adverse Effect, (b) maintain
with financially sound and reputable insurance companies, insurance with respect
to its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations, and (c) at all times shall name the Administrative Agent as
additional insured on the general liability policy of the Borrower and its
Subsidiaries.

49

--------------------------------------------------------------------------------


 
Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Senior Revolving Loans for investments in loan portfolios and
other similar investments permitted under the Internal Revenue Code. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.
 
Section 5.10. Maintenance of RIC Status and Business Development Company. The
Borrower will maintain its status as a RIC under the Code and as a “business
development company” under the Investment Company Act.
 
Section 5.11. Additional Subsidiaries; Additional Collateral. (a) In the event
that any Person becomes a Subsidiary of Borrower after the date hereof (other
than a Special Purpose Subsidiary or a Foreclosed Subsidiary), Borrower will
promptly notify Administrative Agent of that fact and cause such Subsidiary to
execute and deliver to Administrative Agent a counterpart of the Subsidiary
Guarantee Agreement and Security Agreement and to take all such further actions
and execute all such further documents and instruments (including similar
documents applicable to such Subsidiary required under Section 3.1) as may be
necessary or, in the opinion of Administrative Agent, desirable to create in
favor of Administrative Agent, for the benefit of Lenders, a valid and perfected
first priority lien on all of the personal property assets of such Subsidiary
described in the applicable forms of Security Documents. In addition, Borrower
shall, or shall cause the Subsidiary that owns the Capital Stock of such Person,
to execute and deliver to Administrative Agent a pledge agreement pledging the
Capital Stock of such Person to the Administrative Agent and to deliver to
Administrative Agent all certificates representing such Capital Stock of such
Person (accompanied by irrevocable undated stock powers, duly endorsed in
blank), all in form and substance satisfactory to the Administrative Agent in
its sole discretion.
 
(b) Upon the occurrence of a Triggering Event, Borrower shall promptly, but in
any event within 10 days of such Triggering Event enter into a mortgage or deed
of trust covering such overriding royalty interest in favor of the
Administrative Agent and recorded in the real property records where such
overriding royalty interest is located (the “Mortgaged Property”); provided,
however, such Loan Party shall not be obligated to enter into a mortgage or deed
of trust in respect of any overriding interest that the Borrower has, by notice
to the Administrative Agent, then excluded from the determination of Net Asset
Value.
 
Section 5.12.  Compliance with Underwriting Policies. The Borrower shall, and
shall cause its Subsidiaries, to comply at all times with its Underwriting
Policies.

50

--------------------------------------------------------------------------------


 
ARTICLE VI

 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 6.1. Minimum Asset Coverage Ratio. The Borrower shall maintain at all
times an Asset Coverage Ratio of at least 2.25:1.0.
 
Section 6.2. Minimum Adjusted Asset Coverage Ratio. The Borrower shall maintain
at all times an Adjusted Asset Coverage Ratio of at least 2.00:1.0.
 
Section 6.3. Interest Coverage Ratio. The Borrower will maintain, as of the end
of each Fiscal Quarter, commencing with the Fiscal Quarter ending June 30, 2006,
an Interest Coverage Ratio of not less than 3.00:1.00.

 
ARTICLE VII

 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:
 
(a) Indebtedness created pursuant to the Loan Documents;
 
(b) Indebtedness existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;
 
(c) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets secured by a Lien on any such assets prior to the acquisition thereof;
provided, that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, that the aggregate principal
amount of such Indebtedness does not exceed $5,000,000 at any time outstanding;
 
51

--------------------------------------------------------------------------------


 
(d) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary;
 
(e) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
 
(f) Indebtedness in respect of Hedging Obligations not prohibited by
Section 7.9;
 
(g) other unsecured Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding;
 
(h) Indebtedness incurred by any Special Purpose Subsidiary or Foreclosed
Subsidiary that is non-recourse to the Loan Parties;
 
(i) Indebtedness arising in connection with the accrual of any fees and expenses
required to be paid under the Investment Advisory Agreement and the
Administration Agreement;
 
(j) Indebtedness created pursuant to the Treasury Credit Agreement.
 
Borrower will not, and will not permit any Subsidiary Guarantor to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by Borrower or such Subsidiary
Guarantor at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Commitment Termination Date.
 
Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiary Guarantors to, create, incur, assume or suffer to exist any Lien
on any of its assets or property now owned or hereafter acquired or, except:
 
(a) Liens securing the Obligations;
 
(b) Permitted Encumbrances;
 
(c) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;
 
(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

52

--------------------------------------------------------------------------------


 
(e) rights of set off, rights over a margin call account, any form of cash
collateral or similar arrangement, in any case for obligations incurred in
respect of any Hedging Transactions so long as such Liens do not encumber assets
securing the Obligations; 
 
(f) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (e) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and
 
(g) Liens securing the obligations under the security documents securing the
Treasury Credit Agreement as in effect on the Closing Date.
 
Section 7.3. Fundamental Changes.
 
(a) The Borrower will not, and will not permit any Subsidiary Guarantor to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Guarantor, the Subsidiary Guarantor
shall be the surviving Person, (iii) the Borrower may sell the stock of any
Subsidiary and any Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets so long as the Borrower shall be in
compliance, on a pro forma basis after giving effect to such sale, with the
covenants contained in Article 6, in each case recomputed as at the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been provided for under Section 5.1, and (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower, is not
materially disadvantageous to the Lenders, and all assets of such Subsidiary are
transferred to the Borrower or a Subsidiary Guarantor.
 
(b) The Borrower will not, and will not permit any Subsidiary Guarantor to,
engage in any business other than businesses of the type conducted by the
Borrower and the Subsidiary Guarantors on the date hereof and businesses
reasonably related thereto. The Special Purpose Subsidiaries will not engage in
any business other than to hold such assets and conduct such business as is
consistent with its purpose and businesses reasonably related thereto
 
Section 7.4. Restricted Payments. The Borrower will not, and will not permit any
Subsidiary Guarantor to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any Guarantee thereof or any options, warrants, or other rights to purchase
such common stock or such Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (i) dividends payable by the Borrower
solely in shares of any class of its common stock, (ii) Restricted Payments made
by any Subsidiary to the Borrower or to another Subsidiary, on at least a pro
rata basis with any other shareholders if such Subsidiary is not wholly owned by
the Borrower and other wholly owned Subsidiaries, and (iii) cash dividends and
distributions paid on the common stock of the Borrower in an amount not to
exceed 102% of the sum of (a) its investment company taxable income for the
taxable year, determined without regard to the deduction for dividends paid
under Code Section 561, (b) its net tax-exempt interest for the taxable year,
(c) its net capital gain for the taxable year, and (d) any undistributed
investment company taxable income, net tax-exempt interest, or net capital gain
remaining from prior taxable years so long as no Event of Default has occurred
and is continuing or would result after giving effect to such dividend,
distribution or redemption, provided, however, notwithstanding the existence of
an Event of Default, so long as no Material Event of Default exists or would
result therefrom, the Borrower may pay dividends in an amount equal to its
investment company taxable income, net tax-exempt interest and net capital gains
that is required to be distributed to its shareholders in order to maintain its
status as a RIC and to avoid excise taxes imposed on RIC’s.

53

--------------------------------------------------------------------------------


 
Section 7.5. Sale of Assets. The Borrower will not, and will not permit any
Subsidiary Guarantor to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary Guarantor, issue or sell
any shares of such Subsidiary Guarantor’s common stock to any Person other than
the Borrower or another Subsidiary Guarantor (or to qualify directors if
required by applicable law), except (a) the sale or other disposition for fair
market value of obsolete or worn out property or other property not necessary
for operations disposed of in the ordinary course of business; (b) the sale of
inventory, Permitted Investments, or other investments in the ordinary course of
business and (c) any sale or other disposition if, after giving effect thereto
the Borrower shall be in compliance on a pro forma basis after giving effect to
such sale, with the covenants contained in Article 6, in each case recomputed as
at the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements have been provided for under Section 5.1.
 
Section 7.6. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary Guarantor to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business on an arm’s-length
basis, (b) transactions between or among the Borrower and any Subsidiary
Guarantor not involving any other Affiliates and (c) the Investment Advisory
Agreement and Administrative Agreement.
 
Section 7.7. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary Guarantor to, directly or indirectly, enter into, incur or permit
to exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary Guarantor to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary Guarantor to pay
dividends or other distributions with respect to its common stock, to make or
repay loans or advances to the Borrower or any other Subsidiary Guarantor, to
Guarantee Indebtedness of the Borrower or any other Subsidiary Guarantor or to
transfer any of its property or assets to the Borrower or any Subsidiary
Guarantor of the Borrower; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary
Guarantor pending such sale, provided such restrictions and conditions apply
only to the Subsidiary Guarantor that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof, and
(v) the foregoing shall not apply to restrictions or conditions imposed by the
Treasury Credit Agreement.

54

--------------------------------------------------------------------------------


 
Section 7.8. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary Guarantor to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
Section 7.9. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business (i) to
hedge or mitigate risks to which the Borrower or any Subsidiary Guarantor is
exposed in the conduct of its business or the management of its liabilities, or
(ii) with any counterparty who is or is anticipated to become, at the time that
the Hedging Transaction is entered into, a borrower from a Loan Party or the
issuer of a debt or equity interest to a Loan Party, which Hedging Transaction
is entered into to hedge or mitigate risks to which such counterparty and its
affiliates are exposed in the conduct of their businesses or the management of
their liabilities, or (iii) to hedge or mitigate risks to which a Loan Party is
exposed under Hedging Transactions described in the preceding clause (ii) or to
effect an offset or unwind of any other Hedging Transaction; provided that the
Loan Parties shall act in a reasonable and prudent manner to achieve, in the
aggregate, substantially offsetting Hedging Transactions under clause (iii) with
respect to the Net Mark to Market Exposure under the Hedging Transactions that
are from time to time outstanding under clause (ii). Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any Subsidiary
Guarantor is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or (ii)
as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.
 
Section 7.10. Accounting Changes. The Borrower will not, and will not permit any
Subsidiary Guarantor to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary Guarantor, except to change the
fiscal year of a Subsidiary Guarantor to conform its fiscal year to that of the
Borrower.

55

--------------------------------------------------------------------------------


 
Section 7.11. Amendment to Material Documents. Upon the occurrence and during
the continuation of an Event of Default, the Borrower will not, and will not
permit any of its Subsidiaries to, agree to or permit any amendment,
modification or waiver of any provision of the Investment Advisory Agreement or
the Administration Agreement if the effect of such amendment, modification or
waiver is to increase the amount of fees or other amounts payable by the
Borrower or any of its Subsidiaries under such agreements or alter the payment
schedule with respect to such fees or such other amounts without the prior
written consent of the Administrative Agent.
 
Section 7.12. Loans, Etc. The Borrower will not permit at any time the aggregate
amount of all unfunded commitments of the Borrower and its Subsidiaries to
provide loans, advances or Guarantees with respect to such Investments (but
excluding any “unapproved capital expenditure amount” as defined below) to
exceed the sum of (i) all cash of the Borrower and its Subsidiaries held in
deposit accounts that are subject to a Control Agreement granting the Agent a
first priority security interest therein, excluding the Cash Collateral (as such
term is defined in the Treasury Credit Agreement) plus (ii) the difference
between (x) the Senior Revolving Commitment Amount minus (y) the Senior
Revolving Credit ExposureFor purposes of this Section 7.12, “unapproved capital
expenditure amount” means the portion of any commitment that (i) may only be
used for capital expenditures (including drilling and completion of wells, the
purchase of assets or other capital expenditures) that are approved by (or
consented to by) the Borrower or such Subsidiary in its sole discretion or words
of similar effect (whether under a specific approval or under a budget that must
be approved) and (ii) exceeds the amount of the capital expenditures that have
been so approved and that, if applicable, will not be paid from cash flow from
operations under the approved budget.


ARTICLE VIII

 
EVENTS OF DEFAULT
 
Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or
 
56

--------------------------------------------------------------------------------


 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or
 
(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or
 
(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above or any other Loan Document), and such failure shall remain
unremedied for 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent; or
 
(f)  the Borrower or any Subsidiary Guarantor (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable; or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; or
 
(g) the Borrower or any Subsidiary Guarantor shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary Guarantor or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary Guarantor or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Guarantor or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

57

--------------------------------------------------------------------------------


 
(i) the Borrower or any Subsidiary Guarantor shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
 
(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $1,000,000; or
 
(k) any judgment or order for the payment of money in excess of $1,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary
Guarantor, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary Guarantor that would reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
 
(m) a Change in Control shall occur or exist; or
 
(n) any material provision of any Security Document shall for any reason cease
to be valid and binding on, or enforceable against, any Subsidiary Guarantor or
the Borrower, as applicable, or any Subsidiary Guarantor or the Borrower shall
so state in writing, any Subsidiary Guarantor or the Borrower shall seek to
terminate any Security Document;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written consent of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document and (iv)
exercise any other remedies available at law or equity; and that, if an Event of
Default specified in either clause (g) or (h) shall occur, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

58

--------------------------------------------------------------------------------




ARTICLE IX

 
THE ADMINISTRATIVE AGENT
 
Section 9.1. Appointment of Administrative Agent. (a) Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent or
attorney-in-fact and the Related Parties of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
the term “Administrative Agent” as used in this Article IX included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.
 
Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

59

--------------------------------------------------------------------------------


 
Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each of the Lenders and the
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, continue to make its own decisions
in taking or not taking of any action under or based on this Agreement, any
related agreement or any document furnished hereunder or thereunder.
 
Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
 
Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

60

--------------------------------------------------------------------------------


 
 
Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
 
Section 9.7. Successor Administrative Agent.
 
(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
 
(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
Section 9.8.  Authorization to Execute other Loan Documents Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders (a) all
Loan Documents other than this Agreement, (b) any release of the guaranty of a
Subsidiary Guarantor to the extent expressly permitted by this Agreement, and
(c) any release of collateral to the extent expressly permitted by this
Agreement.

61

--------------------------------------------------------------------------------


 
Section 9.9. Documentation Agent; Syndication Agent. Each Lender hereby
designates Raymond James Bank, FSB as Documentation Agent and agrees that the
Documentation Agent shall have no duties or obligations under any Loan Documents
to any Lender or any Loan Party. Each Lender hereby designates Branch Bank &
Trust Co. as Syndication Agent and agrees that the Syndication Agent shall have
no duties or obligations under any Loan Documents to any Lender or any Loan
Party.
 
ARTICLE X

 
MISCELLANEOUS
 
Section 10.1. Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:


To the Borrower:
 
NGP Capital Resources Company
1221 McKinney Street, Suite 2975
Houston, TX 77010
Attention: Richard Bernardy
Telecopy Number: (713) 752-0063
     
To the Administrative Agent:
 
SunTrust Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention: James Warren
Telecopy Number: (404) 827-6270
     
With a copy to:
 
SunTrust Bank Agency Services
303 Peachtree Street, N. E./25th Floor
Atlanta, Georgia 30308
Attention: Ms. Doris Folsum
Telecopy Number: (404) 658-4906; and
 
King & Spalding LLP
191 Peachtree Street, NE
Atlanta, Georgia 30303-1763
Attention: Carolyn Z. Alford
Telecopy Number: (404) 572-5100
     
To the Issuing Bank:
 
SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: John Conley
Telecopy Number: (404) 588-8129
     
To any other Lender:
 
the address set forth in the Assignment and Acceptance executed by such Lender

 
62

--------------------------------------------------------------------------------




Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank shall not be effective until actually received by such
Person at its address specified in this Section 10.1.
 
(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
 
(c) The Administrative Agent shall execute, without further consent or approval
of any Lender, so long as no Default or Event of Default shall have occurred
which is continuing or would result therefrom (i) a release of the guaranty of a
Subsidiary upon the sale or other disposition of such Subsidiary permitted under
the terms of this Agreement or pursuant to any consent or approval by Required
Lenders and (ii) a release of collateral upon the sale or other disposition of
such collateral permitted under the terms of this Agreement or pursuant to any
consent or approval by Required Lenders.
 
Section 10.2. Waiver; Amendments.
 
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

63

--------------------------------------------------------------------------------


 
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.19 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release all or substantially all of the
guarantors or limit the liability of any such guarantors under any guaranty
agreement, without the written consent of each Lender; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations, without
the written consent of each Lender; provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent or the Issuing Bank without the prior written consent of
such Person. Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
 
Section 10.3. Expenses; Indemnification.
 
(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of outside counsel for the Administrative Agent and
its Affiliates, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers thereof (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

64

--------------------------------------------------------------------------------


 
(b)   The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of any Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
 
(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

65

--------------------------------------------------------------------------------


 
(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent or the Issuing Bank under clauses (a), (b) or (c)
hereof, each Lender severally agrees to pay to the Administrative Agent or the
Issuing Bank, as the case may be, such Lender’s Pro Rata Share (determined as of
the time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Issuing Bank in its capacity
as such.
 
(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.
 
(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.
 
Section 10.4. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

66

--------------------------------------------------------------------------------




(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Senior Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Senior Revolving Credit Exposure of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Senior Revolving
Credit Exposure or the Commitment assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment; and


(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).


(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $1,000, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.


(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

67

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.
 
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Senior Revolving Credit Exposure owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent or the Issuing Bank sell participations to
any Person (other than a natural person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and Issuing Bank shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.19(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of the Guaranty
Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section 10.4,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17, and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.4. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 10.7 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.19 as though it were a Lender.

68

--------------------------------------------------------------------------------




(e) A Participant shall not be entitled to receive any greater payment under
Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.18(e) as though it were a Lender.


(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York. 
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
 
69

--------------------------------------------------------------------------------


 
(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
 
Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.8.
 
Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

70

--------------------------------------------------------------------------------


 
Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.
 
Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.17, 2.18, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.
 
Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary or pursuant to
any request, visitation, inspection, audit, examination or discussion in respect
of the Borrower, any of its Subsidiaries or any of their respective businesses,
assets or operations, except that such information may be disclosed (i) to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors, (ii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iii) to the extent requested by any regulatory agency or
authority, (iv) to the extent that such information becomes publicly available
other than as a result of a breach of this Section 10.11, or which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party of any of the foregoing on a nonconfidential basis from a source
other than the Borrower, (v) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to provisions substantially
similar to this Section 10.11, to any actual or prospective assignee or
Participant, or (vii) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
10.11 shall be considered to have complied with its obligation to do so if such
Person has exercised the same degree of care to maintain the confidentiality of
such information as such Person would accord its own confidential information.

71

--------------------------------------------------------------------------------


 
Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
 
Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
 
Section 10.14. Patriot Act. The Administrative Agent and the Lenders hereby
notify the Loan Parties that each Lender subject to the USA Patriot Act of 2001
(31 U.S.C. 5318 et seq.), pursuant to Section 326 thereof, is required to
obtain, verify and record information that identifies the Loan Parties,
including the name and address of each Loan Party and other information allowing
such Lender to identify the Loan Parties in accordance with such act.
 
Section 10.15. NO ORAL AGREEMENTS, WAIVER, EFFECT OF AMENDMENT AND RESTATEMENT.
 
(a)  THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN
THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. WITHOUT LIMITATION
OF THE FOREGOING, THIS AGREEMENT SUPERSEDES AND REPLACES, IN THEIR ENTIRETY, THE
ORIGINAL CREDIT AGREEMENTS, AND ANY “EVENT OF DEFAULT” (AS THAT TERM IS DEFINED
IN EITHER OF SUCH ORIGINAL CREDIT AGREEMENTS) HERETOFORE EXISTING UNDER EITHER
OF THE ORIGINAL CREDIT AGREEMENTS SHALL BE WAIVED, EFFECTIVE UPON THE CLOSING
DATE.

72

--------------------------------------------------------------------------------


 
(b) Upon the effectiveness of this Agreement, from and after the Closing Date:
(i) the terms and conditions of the Original Credit Agreement shall be amended
as set forth herein and, as so amended, shall be restated in their entirety, but
only with respect to the rights, duties and obligations among Borrower, the
Lenders and the Administrative Agent accruing from and after the Closing Date;
(ii) this Agreement shall not in any way release or impair the rights, duties,
Obligations or Liens created pursuant to the Original Credit Agreement or any
other Loan Document (as defined therein) or affect the relative priorities
thereof, in each case to the extent in force and effect thereunder as of the
Closing Date and except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by
Borrower; (iii) all indemnification obligations of Borrower under the Original
Credit Agreement and any other Loan Documents (as defined therein) shall survive
the execution and delivery of this Agreement and shall continue in full force
and effect for the benefit of the Lenders, the Administrative Agent, and any
other Person indemnified under the Original Credit Agreement or any other Loan
Document (as defined therein) at any time prior to the Closing Date, (iv) the
Obligations incurred under the Original Credit Agreement shall, to the extent
outstanding on the Closing Date, continue outstanding under this Agreement and
shall not be deemed to be paid, released, discharged or otherwise satisfied by
the execution of this Agreement, and this Agreement shall not constitute a
refinancing, substitution or novation of such Obligations or any of the other
rights, duties and obligations of the parties hereunder; (v) the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Original Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Original Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; and (vi) any and all references to the Original Credit
Agreement in each and every other Loan Documents shall, without further action
of the parties, be deemed a reference to the Original Credit Agreement, as
amended and restated by this Agreement, and as this Agreement shall be further
amended, restated, supplemented or otherwise modified from time to time.
 
(c) Borrower hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Original Credit Agreement and the other Loan
Documents. Without limitation to the foregoing, Borrower acknowledges and agrees
that the Liens granted by Borrower to the Administrative Agent pursuant to the
Security Documents shall continue to secure all of the Obligations under
Original Credit Agreement, as amended and restated by this Agreement.
 
(remainder of page left intentionally blank)
 
73

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.
 

       
NGP CAPITAL RESOURCES COMPANY
 
   
   
  By:   /s/ JOHN H. HOMIER  

--------------------------------------------------------------------------------

John H. Homier
 
President and Chief Executive Officer

 
 
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------





       
SUNTRUST BANK,  as Administrative Agent, as Issuing Bank and as  a Lender
 
   
   
  By:   /s/ JAMES WARREN  

--------------------------------------------------------------------------------

James Warren
 
Managing Director

 
 
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------


 

       
BRANCH BANKING & TRUST CO.
 
   
   
  By:   /s/ CORY BOYTE  

--------------------------------------------------------------------------------

Name: Cory Boyte
 
Title: Senior Vice President

 


[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------




       
RAYMOND JAMES BANK, FSB
 
   
   
  By:   /s/ THOMAS F. MACINA  

--------------------------------------------------------------------------------

Name: Thomas F. Macina
 
Title: Senior Vice President

 


[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

       
COMERICA BANK
 
   
   
  By:   /s/ HUMA VADGAMA  

--------------------------------------------------------------------------------

Name: Huma Vadgama
 
Title: Vice President


[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


--------------------------------------------------------------------------------




       
AMEGY BANK National Association
 
   
   
  By:   /s/ W. BRYAN CHAPMAN  

--------------------------------------------------------------------------------

Name: W. Bryan Chapman
 
Title:  Senior Vice President
Energy Lending


 
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


--------------------------------------------------------------------------------



Schedule I
 
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE


Senior Revolving Credit Facility


Pricing Level
 
Consolidated Total Debt Percentage
 
Applicable Margin for Eurodollar Loans
 
Applicable Margin for Base Rate Loans
 
Applicable Percentage for Commitment Fee
I
 
Less than 10%
 
1.25%
 
0%
 
0.20%
II
 
Less than 25% but greater than or equal to 10%
 
1.75%
 
0.25%
 
0.30%
III
 
Less than 35% but greater than or equal to 25%
 
2.00%
 
0.50%
 
0.375%
IV
 
Greater than or equal to 35%
 
2.25%
 
0.75%
 
0.50%


Schedule I

--------------------------------------------------------------------------------



Schedule II
 
COMMITMENT AMOUNTS


SunTrust Bank
 
$25,000,000
Branch Banking & Trust Co.
 
$12,500,000
Raymond James Bank, FSB
 
$20,000,000
Comerica Bank
 
$12,500,000
Amegy Bank National Association
 
$10,000,000




Schedule II

--------------------------------------------------------------------------------


 
SCHEDULE 4.5
 
ENVIRONMENTAL MATTERS


NONE


 

--------------------------------------------------------------------------------



SCHEDULE 4.14
 
SUBSIDIARIES
 
Company
Owner
Ownership Interests
     
NGPC Funding, LP
NGPC Funding GP, LLC
.1% general partnership interest
NGPC Funding, LP
NGPC Nevada, LLC
99.9% limited partnership interest
     
NGPC Asset Holdings, LP
NGPC Asset Holdings GP, LLC
.1% general partnership interest
NGPC Asset Holdings, LP
NGPC Nevada, LLC
99.9% limited partnership interest
     
NGPC Asset Holdings II, LP
NGPC Asset Holdings GP, LLC
.1% general partnership interest
NGPC Asset Holdings II, LP
NGPC Nevada, LLC
99.9% limited partnership interest
     
NGPC Funding GP, LP
NGP Capital Resources Company
100% of limited liability company interest
NGPC Nevada, LLC
NGP Capital Resources Company
100% of limited liability company interest
NGPC Asset Holdings GP, LLC
NGP Capital Resources Company
100% of limited liability company interest

 
 

--------------------------------------------------------------------------------



SCHEDULE 7.1
 
OUTSTANDING INDEBTEDNESS
 
1. Indebtedness under the Existing Credit Agreement


--------------------------------------------------------------------------------



SCHEDULE 7.2
 
EXISTING LIENS
 
1. Liens securing the Indebtedness under the Existing Credit Agreement
 
 

--------------------------------------------------------------------------------


 